Name: Commission Regulation (EEC) No 3688/90 of 19 December 1990 on applications for production aid for dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 90 Official Journal of the European Communities No L 357/25 COMMISSION REGULATION (EEC) No 3688/90 of 19 December 1990 on applications for production aid for dried grapes Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 6a (5) thereof, Whereas in order to ensure the efficiency of the scheme of production aid for dried grapes provided for in Article 6a of Regulation (EEC) No 426/86, and in order to take account of the special difficulties encountered in this sector, provision should be made to allow processors to submit each month an aid application for the quantities processed during the preceding month, and thus to dero ­ gate from Commission Regulation (EEC) No 1 599/84 (3), as last amended by Regulation (EEC) No 396/90 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 For the application of the aid scheme referred to in Article 6a of Council Regulation (EEC) No 426/86, and by way of derogation from Article 11 (2) of Regulation (EEC) No 1599/84, dried grape processors may submit each month an aid application for the quantities processed during the preceding month. Applications shall be submitted during the last week of the calendar month . Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 1 . (3) OJ No L 152, 8 . 6. 1984, p. 16 . (4) OJ No L 42, 16. 2. 1990, p. 47.